In lieu of an answer to the order to show cause hereinbefore issued, defendants have filed a stipulation of facts detailing some of their activities as in the main charged in the petition and admitted by the demurrer thereto.
To recount the facts would serve no useful purpose, and would but necessitate a reiteration of much of the former opinion discussing the demurrer. Suffice it to say defendants are shown to have been illegally practicing law as charged, and are at present illegally holding themselves out as qualified to do so.
It appears that the defendant, W.L. Shattuck, and the officers of the corporation involved, are men of good reputation and character in their city and the surrounding country, and are regarded as law-abiding citizens. While, under the statute, defendants are guilty of contempt, and therefore subject to pains and penalties, it is the object of courts to check up as well as punish. We are satisfied that there has been on the part of the defendants no consciously wilful or flagrant disregard of, or desire to flout the legislative restrictions as to the authorized practice of law, and will for the nonce content ourselves with admonishing them to desist forthwith from any further activity in the respects hereinabove indicated.
Givens, C.J., and Budge, Varian and McNaughton, JJ., concur. *Page 289